Exhibit 99 For additional information, contact: T. Heath Fountain Senior Vice President and Chief Financial Officer (229) 878-2055 HERITAGE FINANCIAL GROUP, INC. REPORTS FIRST QUARTER NET INCOME OF $1.2 MILLION OR $0.15 PER DILUTED SHARE ALBANY, Ga. (May 9, 2011) – Heritage Financial Group, Inc. (NASDAQ: HBOS), the holding company for HeritageBank of the South, today announced higher earnings for the first quarter ended March 31, 2011, compared with the year-earlier quarter. The Company's net income for the first quarter of 2011 totaled $1.2 million or $0.15 per diluted share versus $798,000 or $0.09 per diluted share in the first quarter of 2010, as adjusted to reflect the exchange ratio.The Company's results for the first quarter ended March 31, 2011, included a pre-tax bargain purchase gain of $2.3 million related to the acquisition of Citizens Bank of Effingham (Citizens) in an FDIC-assisted transaction on February 18, 2011.Excluding the bargain purchase gain net of tax, the Company incurred a net loss of $186,000 or $0.02 per diluted share for the first quarter of 2011 (see reconciliation of net income and net income per diluted share to these non-GAAP amounts later in this release). Several additional items affected the Company's first quarter performance, including a shift from gains to losses on sales and write-downs of other real estate owned (OREO).In the current-year period, those losses and write-downs totaled $402,000 versus gains of $231,000 in the year-earlier period.The Company also incurred conversion costs of approximately $283,000 in the first quarter of 2011 related to the Citizens transaction, as well as approximately $107,000 in outside professional fees related to expansion and integration efforts, with no comparable amounts for such expenses in the same quarter last year. Commenting on the results, Leonard Dorminey, President and Chief Executive Officer of Heritage Financial Group, Inc., said, "During the first quarter of 2011, we continued to expand our brand and branch footprint, seizing another attractive opportunity to deploy our capital and position the Company for future growth.In February, we completed our second FDIC-assisted transaction, acquiring Citizens Bank of Effingham, a full-service bank based in Springfield, Georgia.In this whole-bank purchase, we assumed approximately $206 million in deposits, acquired $139 million in loans, and purchased virtually all of its remaining assets.We also entered into a loss-share agreement with the FDIC that will reimburse us for 80% of the losses on Citizens' covered loans and other real estate owned. "In addition to acquisition growth, we also continued to experience organic growth in most of our markets, as we continued to build on our recent entry into several attractive markets, like Valdosta and Statesboro," Dorminey continued."We were excited to find concurrent opportunities to expand our mortgage lending operations in the first quarter as we leveraged our mortgage production to create a true secondary market mortgage program with in-house underwriting.Extending these capabilities to Statesboro, Valdosta and McDonough, Georgia, in the first quarter, we recently have added six new originators and opened mortgage loan production offices in Warner Robins, LaGrange and Gainesville, Georgia. -MORE- HBOS Reports First Quarter 2011 Results Page 2 May 9, 2011 "Clearly, our expansion activities have necessitated additional staffing to support our growing infrastructure, and we continue to incur some transitional costs with duplicate back office systems and operations," Dorminey added."Still, we believe the steps we have taken to expand our footprint and enhance our services will prove to be strategically important to our long-term growth, and we are excited about the opportunities we see for building greater returns on the investments we have made in this regard and the prospects that should continue to arise considering the current banking climate." In the first quarter of 2011, the Company continued to post loan and deposit growth, with both increasing on a linked-quarter basis and rising significantly compared with the year-earlier quarter.The Company has continued to experience organic growth in all of its markets except Ocala, which has been disproportionately affected by the real estate downturn and higher unemployment.Still, bank acquisitions, including the Company's second whole-bank acquisition in February 2011, accounted for much of the growth in loans and deposits over the past 12 months.At March 31, 2011, the Company's loan portfolio totaled $496.1 million, including $62.4 million of loans covered by an FDIC loss-share agreement, up 45% from $342.5 million at March 31, 2010.Total deposits stood at $731.1 million at the end of the first quarter of 2011, up 71% from $428.4 million at the end of the year-earlier quarter. The Company's total risk-based capital ratio at March 31, 2011, was 24.5%, significantly exceeding the required minimum of 10% to be considered a well-capitalized institution.This reflected, in part, the Company's second-step conversion and offering that was completed in November 2010, raising net proceeds of $61.4 million.The ratio of tangible common equity to total tangible assets was 12.3% as of March 31, 2011. Net interest income for the first quarter increased 37% to $6.0 million from $4.4 million in the year-earlier quarter, primarily reflecting an increase in interest-earning assets related to both acquisitions and organic in-market growth.The Company's net interest margin for the first quarter of 2011 declined 46 basis points to 3.42% on a linked-quarter basis from 3.88% in the fourth quarter of 2010 and 26 basis points from 3.68% in the year-earlier period, reflecting excess liquidity related to the Company's capital raise in the fourth quarter of 2010, as that capital is currently deployed in lower-yielding investments. Total nonperforming loans, excluding loans acquired in FDIC-assisted acquisitions, were $11.1 million at March 31, 2011, up from $9.9 million at December 31, 2010.OREO and repossessed assets, excluding assets acquired in FDIC-assisted acquisitions, were $3.2 million at March 31, 2011, down from $3.7 million at December 31, 2010.Nonperforming loans to total loans, excluding loans acquired in FDIC-assisted acquisitions, increased during the first quarter versus the fourth quarter of 2010, up to 2.74% as of March 31, 2011, versus 2.50% as of December 31, 2010. Net charge-offs to average outstanding loans, excluding loans acquired in FDIC-assisted acquisitions, on an annualized basis, were 2.80% for the first quarter of 2011 versus 1.84% for the fourth quarter of 2010 and 0.62% in the year-earlier period.Management believes that nonperforming assets and net charge-offs will likely remain at elevated levels, at least in the near term, because of the continued weakness in the local economy. -MORE- HBOS Reports First Quarter 2011 Results Page 3 May 9, 2011 On a linked-quarter basis, the provision for loan losses declined to $600,000 for the first quarter of 2011 from $3.4 million in the fourth quarter of 2010, but was up from $500,000 in the year-earlier quarter.At March 31, 2011, the allowance for loan losses represented 1.51% of total loans outstanding, excluding loans acquired in FDIC-assisted acquisitions, versus 2.04% at December 31, 2010.The decrease relates primarily to the charge-off of $2.0 million on a $3.9 million relationship during the first quarter of 2011.This relationship, secured primarily by residential rental property in Southwest Georgia, has been criticized for the last four quarters and is a troubled debt restructuring.The charge-off did not affect the provision for loan losses because it was fully reserved in previous quarters. Noninterest income for the first quarter of 2011, excluding the aforementioned bargain purchase gain, increased 38% to $2.5 million from $1.8 million in the prior-year quarter.This increase reflected higher service charges, fees and commissions from an expanded branch network, as well as increased brokerage and mortgage origination fees.Noninterest expense for the first quarter of 2011 increased 78% to $8.4million from $4.7 million in the first quarter of 2010, primarily because of higher salaries and employee benefits related to the acquisition or opening of 10 branches over the past 12 months as well as the expansion of the Company's mortgage lending operations.A swing to losses and write-downs on OREO, compared with gains in the same quarter a year-earlier, increased conversion and conversion-related consulting costs, and temporary inefficiencies associated with operating multiple core systems also contributed to the higher amount of noninterest expense in the first quarter of 2011.The Company's efficiency ratio was 77.2% for the first quarter ended March 31, 2011 (98.3% excluding the bargain purchase gain), versus 75.6% for the year-earlier period. Heritage Financial Group, Inc. is the holding company for HeritageBank of the South, a community-oriented bank serving primarily South Georgia and North Central Florida through 20 full-service branch locations and five mortgage production offices.As of March 31, 2011, the Company reported total assets of approximately $952 million and total stockholders' equity of approximately $121 million.For more information about the Company, visit HeritageBank of the South on the Web at www.eheritagebank.com and see Investor Relations under About Us. Except for historical information contained herein, the matters included in this news release and other information in the Company's filings with the Securities and Exchange Commission may contain certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and include this statement for purposes of these safe harbor provisions.Further information concerning the Company and its business, including additional factors that could materially affect our financial results, is included in our other filings with the SEC. -MORE- HBOS Reports First Quarter 2011 Results Page 4 May 9, 2011 HERITAGE FINANCIAL GROUP, INC. Unaudited Reconciliation of Net Income to Adjusted Net Income (In thousands, except per share amounts) First Quarter Ended March 31, Total noninterest income $ $ Bargain purchase gain ) Adjusted noninterest income $ $ Net income as reported $ $ Bargain purchase gain, net of tax ) Adjusted net income (loss) $ ) $ Diluted earnings per share1 $ $ Bargain purchase gain, net of tax ) Adjusted diluted earnings (loss) per share1 $ ) $ Net Income (Loss) and Diluted Earnings (Loss) Per Share are presented in accordance with Generally Accepted Accounting Principles (GAAP).Adjusted Noninterest Income, Adjusted Net Income (Loss) and Adjusted Diluted Earnings (Loss) Per Share are non-GAAP financial measures.The Company believes that these non-GAAP measures aid in understanding and comparing current-year and prior-year results, both of which include unusual items of different natures.These non-GAAP measures should be viewed in addition to, and not as a substitute for, the Company's reported results. HERITAGE FINANCIAL GROUP, INC. Reconciliation of Stockholders' Equity and Total Assets to Tangible Common Equity and Tangible Assets, Including Calculation of Tangible Common Equity Ratio (Unaudited) (Dollars in thousands) March 31, Dec. 31, March 31, Total stockholders' equity $ $ $ Less intangible assets Tangible common equity $ $ $ Total assets $ $ $ Less intangible assets Tangible assets $ $ $ Total stockholders' equity to total assets % % % Tangible common equity to tangible assets % % % Total Stockholders' Equity and Total Assets are presented in accordance with Generally Accepted Accounting Principles (GAAP).Tangible Common Equity and Tangible Assets are non-GAAP financial measures.The Company provides these balances and resulting Tangible Common Equity Ratio, in addition to those defined by banking regulators, because of its widespread use by investors as a means to evaluate capital adequacy. -MORE- HBOS Reports First Quarter 2011 Results Page 5 May 9, 2011 HERITAGE FINANCIAL GROUP, INC. Unaudited Financial Highlights (In thousands, except per share amounts) First Quarter Ended March 31, Interest income $ $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income tax expense Net income $ $ Net income per share: Basic* $ $ Diluted* $ $ Weighted average shares outstanding: Basic Diluted Dividends declared per share* $ $ March 31, Dec. 31, March 31, Total assets $ $ $ Cash and cash equivalents Interest-bearing deposits in banks Securities available for sale Loans Allowance for loan losses Total deposits Federal Home Loan Bank advances Stockholders' equity * Prior-period share and per share data have been adjusted throughout this press release to reflect the 0.8377:1 conversion ratio used in conjunction with the completion of the Company's second-step offering on November30, 2010. -MORE- Heritage Financial Group, Inc. Page 1 of 6 First Quarter 2011 Earnings Release Supplement (Dollars in thousands) For the three months Ended March 31, Income Statement Data Interest income Loans $ $ Loans held for sale 8 - Securities - taxable Securities - nontaxable Federal funds sold 13 9 Interest bearing deposits in banks 40 44 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Other service charges, fees & commissions Brokerage fees Mortgage origination fees 38 Bank owned life insurance Gain on sale of securities - Bargain purchase gain - Other 29 21 Total non-interest income Non-interest expense Salaries and employee benefits Equipment Occupancy Advertising & marketing Legal & accounting Consulting & other professional fees 71 Director fees & retirement Telecommunications 69 Supplies 95 58 Data processing fees (Gain) loss on sale and write-downs of other real estate owned ) Foreclosed asset expenses FDIC insurance and other regulatory fees Other operating Total non-interest expense Income before taxes Applicable income tax Net income $ $ Weighted average shares - basic Weighted average shares - diluted Basic earnings per share $ $ Diluted earnings per share Cash dividend declared per share Heritage Financial Group, Inc. Page2 of 6 First Quarter 2011 Earnings Release Supplement (Dollars in thousands) For the three months Ended March 31, Balance Sheet Data (at period end) Total loans $ $ Loans held for sale - Covered Loans - Allowance for loan losses Total foreclosed assets Covered other real estate owned - FDIC Loss-Share Receivable - Intangible assets Total assets Non-interest bearing deposits Interest bearing deposits Federal home loan bank advances Federal funds purchased and securities sold under agreement to repurchase Stockholders' equity Total shares outstanding Less treasury shares - Net shares outstanding Shares held by Heritage, MHC - Unearned ESOP shares Book value per share $ $ Tangible book value per share (non-GAAP) Market value per share For the three months Ended March 31, Average Balance Sheet Data Average interest bearing deposits in banks $ $ Average federal funds sold Average investment securities Average loans Average mortgage loans held for sale - Average FDIC Loss-Share Receivable - Average earning assets Average assets Average noninterest bearing deposits Average interest bearing deposits Average total deposits Average federal funds purchased and securities sold under agreement to repurchase Average Federal Home Loan Bank advances Average interest bearing liabilities Average stockholders' equity Performance Ratios Annualized return on average assets % % Annualized return on average equity % % Net interest margin % % Net interest spread % % Efficiency ratio % % Capital Ratios Average stockholders' equity to average assets % % Tangible equity to tangible assets (non-GAAP) % % Tier 1 leverage ratio % % Tier 1 risk-based capital ratio % % Total risk-based capital ratio % % Other Information Full-time equivalent employees Number of full-service offices 20 10 Mortgage loan production offices 2 - Heritage Financial Group, Inc. Page3 of 6 First Quarter 2011 Earnings Release Supplement (Dollars in thousands) Five Quarter Comparison 3/31/10 6/30/10 9/30/10 12/31/10 3/31/11 Income Statement Data Interest income Loans $ Loans held for sale - - 6 4 8 Securities - taxable Securities - nontaxable Federal funds sold 9 18 11 7 13 Interest bearing deposits in banks 44 45 25 15 40 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Other service charges, fees & commissions Brokerage fees Mortgage origination fees 38 71 Bank owned life insurance Life insurance proceeds - Gain on sale of securities 8 71 63 - Bargain purchase gain - - - Other 21 17 19 32 29 Total non-interest income Non-interest expense Salaries and employee benefits Equipment Occupancy Advertising & marketing Legal & accounting Consulting & other professional fees 71 66 71 Director fees & retirement Telecommunications 69 Supplies 58 96 98 99 95 Data processing fees (Gain) loss on sale and write-downs of other real estate owned ) ) - Foreclosed asset expenses FDIC insurance and other regulatory fees Impairment loss on premises held for sale - Impairment loss on intangible assets - Other operating Total non-interest expense Income (loss) before taxes ) ) Applicable income tax (benefit) ) ) Net income (loss) $ $ $ ) $ $ Weighted average shares - basic Weighted average shares - diluted Basic earnings (loss) per share $ $ $ ) $ $ Diluted earnings (loss) per share ) Cash dividend declared per share Heritage Financial Group, Inc. Page4 of 6 First Quarter 2011 Earnings Release Supplement (Dollars in thousands) Five Quarter Comparison 3/31/10 6/30/10 9/30/10 12/31/10 3/31/11 Balance Sheet Data (at period end) Total loans $ Loans held for sale - Covered Loans - Allowance for loan losses Total foreclosed assets Covered other real estate owned - FDIC Loss-Share Receivable - Intangible assets Total assets Non-interest bearing deposits Interest bearing deposits Federal home loan bank advances Federal funds purchased and securities sold under agreement to repurchase Stockholders' equity Total shares outstanding Less treasury shares - - Net shares outstanding Unearned ESOP shares Book value per share $ Tangible book value per share (non-GAAP) Market value per share Five Quarter Comparison 3/31/10 6/30/10 9/30/10 12/31/10 3/31/11 Average Balance Sheet Data Average interest bearing deposits in banks $ Average federal funds sold Average investment securities Average loans Average FDIC Loss-Share Receivable - Average earning assets Average assets Average noninterest bearing deposits Average interest bearing deposits Average total deposits Average federal funds purchased and securities sold under agreement to repurchase Average Federal Home Loan Bank advances Average interest bearing liabilities Average stockholders' equity Performance Ratios Annualized return on average assets % % -0.29 % % % Annualized return on average equity % % -2.85 % % % Net interest margin % Net interest spread % Efficiency ratio % Capital Ratios Average stockholders' equity to average assets % Tangible equity to tangible assets (non-GAAP) % Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Other Information Full-time equivalent employees Number of full-service offices 10 16 16 16 20 Mortgage loan production offices - 2 Heritage Financial Group, Inc. Page5 of 6 First Quarter 2011 Earnings Release Supplement (Dollars in thousands) For the three months Ended March 31, 3/31/11 3/31/10 Loans by Type Construction and land loans $ $ Farmland loans Permanent 1 - 4 Permanent 1 - 4 - junior liens and revolving Multifamily Nonresidential Commercial business loans Consumer and other loans Loans acquired through FDIC assisted acquisitions: Non Covered Loans Covered Loans - Asset Quality Data (excluding Loans acquired through FDIC assisted acquisitions): Allowance for loan losses to total loans % % Allowance for loan losses to average loans % % Allowance for loan losses to non-performing loans % % Accruing past due loans $ $ Nonaccrual loans Loans - 90 days past due & still accruing - - Total non-performing loans OREO and repossessed assets Total non-performing assets Non-performing loans to total loans % % Non-performing assets to total assets % % Net charge-offs to average loans (annualized) % % Net charge-offs $ $ Heritage Financial Group, Inc. Page6 of 6 First Quarter 2011 Earnings Release Supplement (Dollars in thousands) Five Quarter Comparison 3/31/10 6/30/10 9/30/10 12/31/10 3/31/11 Loans by Type Construction and land loans $ Farmland loans Permanent 1 - 4 Permanent 1 - 4 - junior liens and revolving Multifamily Nonresidential Commercial business loans Consumer and other loans Loans acquired through FDIC assisted acquisitions: Non Covered Covered Loans - Asset Quality Data (excluding Loans acquired through FDIC assisted acquisitions): Allowance for loan losses to total loans % Allowance for loan losses to average loans % Allowance for loan losses to non-performing loans % Accruing past due loans $ Nonaccrual loans Loans - 90 days past due & still accruing - Total non-performing loans OREO and repossessed assets Total non-performing assets Non-performing loans to total loans % Non-performing assets to total assets % Net charge-offs to average loans (annualized) % Net charge-offs $ Note: Certain prior-period amounts have been reclassified to conform with current presentation. Prior period share and per share data have been adjusted for the 0.8377:1 conversion ratio in conjunction with the completion of the second step stock offering on November 30, 2010. Loans acquired through FDIC assisted acquisitions include loans acquired in the acquisition of The Tattnall Bank in December of 2009 and the acquisition of Citizens Bank of Effingham in February 2011.The acquisition of The Tattnall Bank did not involve a loss-share agreement with the FDIC.The acquisition of Citizens Bank of Effingham involved a loss-share agreement in which the FDIC will, for a specified number of years, reimburse the Bank for 80% of all losses and related expenses on covered assets.
